13‐1098(L) 
United States of America v. Nelson Calderon, et al. 
                                            
                     UNITED STATES COURT OF APPEALS 
                            FOR THE SECOND CIRCUIT 
                                   ______________                          
                                            
                                 August Term, 2014 
                                            
              (Argued: October 17, 2014          Decided: May 12, 2015) 
                                            
              Docket Nos. 13‐1098, 13‐0766, 13‐2510, 13‐2740, 13‐2751 
                                    ____________                          
                                            
                          UNITED STATES OF AMERICA, 
                                            
                                                                                    Appellee, 
 
                               –v.–  
                                  
       NELSON CALDERON, WILFREDO SANCHEZ, AKA KING FRITO, EVA 
             CARDOZA, ANGELO DELEON, AKA KING TRUTH, 
                                  
                                             Defendants‐Appellants.* 
 
                                       ______________ 
 
Before: 
                     KEARSE, WESLEY, and CHIN, Circuit Judges. 
                                           
                                  ______________ 
                                           
       Defendants‐Appellants Nelson Calderon, Wilfredo Sanchez, Eva Cardoza, 
and Angelo DeLeon appeal from judgments of conviction imposed by the United 
States District Court for the Southern District of New York (Cathy Seibel, J.) 

*
    The Clerk of the Court is directed to amend the caption of this case as set forth above.
following a jury trial.  On appeal, Cardoza argues that there was insufficient 
evidence adduced at trial for a reasonable jury to conclude beyond a reasonable 
doubt that she was an accessory after the fact to a homicide.  For the reasons 
stated below, the judgment of the district court on Cardoza’s accessory count is 
REVERSED.  Appellants’ remaining legal challenges are addressed in a summary 
order filed simultaneously with this opinion.   
                              
                               DONALD DUBOULAY, Law Office of Donald 
                               Duboulay, New York, NY, for Defendant‐Appellant 
                               Nelson Calderon; RANDALL D. UNGER, Law Offices of 
                               Randall D. Unger, Bayside, NY (Steven G. Brill, Sullivan 
                               & Brill, LLP, New York, NY, on the brief), for Defendant‐
                               Appellant Wilfredo Sanchez; CHARLES S. HOCHBAUM, 
                               Brooklyn, NY, for Defendant‐Appellant Eva Cardoza; Mark 
                               S. DeMarco, Bronx, NY, for Defendant‐Appellant Angelo 
                               DeLeon.          
 
                               BENJAMIN ALLEE, Assistant United States Attorney 
                               (Brian A. Jacobs, Assistant United States Attorney, on 
                               the brief), for Preet Bharara, United States Attorney for 
                               the Southern District of New York, New York, NY, for 
                               Appellee.                         
                                        ______________ 
                                                      
WESLEY, Circuit Judge: 

      Defendants‐Appellants Nelson Calderon, Wilfredo Sanchez, Eva Cardoza, 

and Angelo DeLeon appeal from judgments of the district court, following a jury 

trial, convicting them of racketeering, narcotics, and obstruction‐of‐justice 

offenses.  The appellants were charged along with thirty other alleged members 




                                           2 
and associates of a violent street gang.  Following a five‐week trial, the jury 

returned a verdict finding each appellant guilty on at least one count.   

      On appeal, appellants raise a host of legal challenges to their convictions.   

All save one are disposed of by a summary order issued simultaneously with this 

opinion.  We write here only with regard to Appellant Cardoza’s conviction for 

accessory after the fact to murder, in violation of 18 U.S.C. § 3.  This opinion 

addresses her argument that the evidence at trial was insufficient to establish 

that she was an accessory after the fact to a murder.  We hold that the trial 

evidence was not sufficient for a reasonable jury to find Cardoza guilty of that 

charge.   

       

                                 BACKGROUND 

      Appellants were members and associates of a nationwide criminal 

organization known as the “Almighty Latin King Queen Nation” or simply the 

“Latin Kings.”  The Latin Kings operated drug markets—selling crack cocaine, 

powder cocaine, heroin, and marijuana—at gang‐controlled locations in 

Newburgh, New York.   




                                          3 
      Cardoza lived with her young daughter and her boyfriend, Latin Kings 

member Steven Lewis (known as “Scoobz” or “Scooby”), in an apartment where 

she and Lewis stored drugs for the Latin Kings.  Although she was not officially 

a member of the Latin Kings, Cardoza went on missions with gang members, 

collected money from drug sales, advised drug customers of Lewis’s location, 

and sold drugs and made drug deliveries for the gang.  Cardoza regularly drove 

Lewis to the homes of drug customers to help him make deliveries in her green 

Ford Explorer.  Several times, narcotics customers gave cash for drugs directly to 

Cardoza.   

      This opinion deals with Cardoza’s challenge to her accessory‐after‐the‐fact 

conviction for helping a Latin Kings member escape after he shot and killed an 

aspiring member of the gang, John Maldonado (known as “Tarzan”), in 

retaliation for what the gang had determined was an earlier betrayal.   

      Maldonado and several Latin Kings members had been involved in a 

shooting on a block “controlled by the Bloods,” a rival gang, in order to “show[] 

face.”  Trial Tr. 1482–83; 2684.  A member of the Bloods shot at Maldonado’s 

group from across the street; they returned fire.  Police intervention halted the 

violence before anyone was injured.   


                                         4 
       The next day, the Latin Kings leadership planned to retaliate against the 

Bloods.  Maldonado and a fully initiated Latin Kings member, Carlos Romero 

(known as “Los”), were directed to locate and kill some Bloods members.  Lewis 

was assigned the task of helping Maldonado and Romero flee the scene.  

Cardoza drove Lewis and fellow Latin Kings member Luis Tambito (known as 

“Luch”) to an intersection in Newburgh where they waited to pick up the 

shooters.  Ultimately Lewis and Tambito were instructed by Latin Kings 

superiors to abandon the mission because there were no Bloods members in the 

area to target.   

       The next day, the Latin Kings again attempted to retaliate against the 

Bloods.  This time, they sent Maldonado and another aspiring gang member, 

Jerome Scarlett (known as “Rudeboy”).  The Latin Kings equipped both Scarlett 

and Maldonado with firearms.  The attack on the Bloods went poorly and 

Scarlett was shot and killed.   

       Latin Kings had heard rumors that Maldonado was “infiltrating” their 

gang and that “he was working with the Bloods and that’s why he had Rudeboy 

shot.”  Trial Tr. 1542.  As a result, they suspected that Maldonado had killed 

Scarlett.  The Latin Kings decided to retaliate by shooting Maldonado “in the 


                                         5 
middle of the street.”  Trial Tr. 1542.  They chose gang member William Overton 

(known as “Tutu”) for the task and provided him with a firearm for that 

purpose.  Romero was instructed to walk Maldonado down a street under the 

pretense of preparing for another mission “to get back at the Bloods because [of] 

what happened with Rudeboy.”  Trial Tr. 2713.  Overton was to lie in wait along 

the path and shoot Maldonado as he went by.   

       Cardoza was aware of Maldonado’s suspected involvement in Scarlett’s 

death.  Romero testified that he rode with Lewis and Cardoza in the Explorer 

after Scarlett’s death and discussed how Maldonado had “shot at Rudeboy by 

accident.”  Trial Tr. 2705.  Thereafter, as part of the plan to eliminate Maldonado, 

Overton was told to look for “a green SUV” and that Cardoza would be driving.  

Trial Tr. 2907.    

       On the day of the murder, Overton hid behind bushes beside the street, 

wearing gloves, a mask, and a hoodie, and waited for Maldonado.  When his 

victim walked by, Overton jumped out from his hiding place and shot 

Maldonado three times, mortally wounding him.1  Tambito, who was in close 




1 Maldonado was alive when police and other emergency responders arrived at the 
scene of the shooting; he died later that night at the hospital.   

                                         6 
proximity to both Cardoza’s vehicle, which was parked down the street, and the 

scene of the murder, testified that he heard the three shots.   

      After shooting Maldonado, Overton ran past Cardoza and Lewis waiting 

in the Explorer and on through a graveyard.  Romero, who had run across the 

street after the shooting, testified that as Cardoza’s vehicle approached Overton, 

he heard a female voice and saw a “hand come out from the ‐‐ from the driving 

side start saying come on, come on” waving with her left arm toward the inside 

of the car.  Trial Tr. 2722–23.  Tambito yelled to Cardoza to “[g]o get him”—

meaning Overton—and Cardoza drove her vehicle in pursuit.  Trial Tr. 1581.  

When Overton heard sirens, he discarded his gloves, mask, and hoodie, and 

stashed his weapon “on somebody’s porch” beneath a piece of furniture.  Trial 

Tr. 2915–16.   

      Overton then met up with Cardoza and Lewis in the getaway SUV.  

Overton testified that once he was in the vehicle he had a conversation with 

Lewis and Cardoza:  

      [Overton]: Yeah.  I was asked if I had the gun.  I told Scoobz [Lewis] 
      that I did not have the gun.  And like he just told me that ‐‐ that 
      someone would be getting in touch with me so we could ‐‐ like I 
      could show them where the gloves were, where the jacket was, 
      where the gun was, and whoever would be doing it would be 
      disposing of all of it.  

                                          7 
       
      . . . 
             
      [Assistant United States Attorney Benjamin Allee]: All right.  And 
      what further discussion, if any, did you have as you drove away 
      from the block? 
             
      [Overton]: They had told me that someone would come and pick me 
      up and that someone would be in touch.  That way, they would 
      come back to wherever I was, come and get me, and we would 
      dispose of ‐‐ like I would show them where the gun, the gloves, the 
      mask and the sweatshirt were so they can get rid of it.

Trial Tr. 2921.  Cardoza drove Overton to his home in Montgomery, New York.   


                                   DISCUSSION 

      Cardoza argues that a rational jury could not convict her of being an 

accessory after the fact to a homicide committed in violation of 18 U.S.C. 

§ 1959(a)(1), i.e., the Maldonado murder, because there was insufficient evidence 

that she had knowledge “that the decedent was dead or dying at the time of [her] 

decision to provide assistance.”  Cardoza Br. 49 (internal quotation marks and 

alterations omitted).  The accessory after the fact statute provides that 

“[w]hoever, knowing that an offense against the United States has been 

committed, receives, relieves, comforts or assists the offender in order to hinder 

or prevent his apprehension, trial or punishment, is an accessory after the fact.”  

18 U.S.C. § 3.  Murder in aid of racketeering is one such “offense against the 
                                          8 
United States.”  See United States v. Malpeso, 115 F.3d 155, 161 (2d Cir. 1997); see 

also 18 U.S.C. § 1959(a)(1).   

       We review a challenge to the sufficiency of the evidence de novo and must 

“‘affirm if the evidence, when viewed in its totality and in the light most 

favorable to the government, would permit any rational jury to find the essential 

elements of the crime beyond a reasonable doubt.’”  United States v. Yannotti, 541 

F.3d 112, 120 (2d Cir. 2008) (quoting United States v. Geibel, 369 F.3d 682, 689 (2d 

Cir. 2004)).  A guilty verdict may be based entirely on circumstantial evidence 

and guilt “may be inferred from the evidence so long as the inference is 

reasonable.”  United States v. Morgan, 385 F.3d 196, 204 (2d Cir. 2004) (citation 

omitted) (internal quotation marks omitted).  “The ultimate question is not 

whether we believe the evidence adduced at trial established defendant’s guilt 

beyond a reasonable doubt, but whether any rational trier of fact could so find.”  

United States v. Payton, 159 F.3d 49, 56 (2d Cir. 1998).   

       The statute applies where, inter alia, a person “know[s] that an offense 

against the United States has been committed.”  18 U.S.C. § 3.  Thus, to permit a 

verdict of guilty, there must have been sufficient evidence that Cardoza knew 

that she was helping a killer after he had committed a murder.  Several state 


                                            9 
courts have contemplated the nature of proof necessary to establish that one is an 

accessory after the fact to a murder.  In some states, “a person cannot be 

convicted as an accessory after the fact to a murder . . . when the aid was 

rendered after the mortal wound was given, but before death ensued.”  State v. 

Williams, 49 S.E.2d 617, 618 (N.C. 1948); see also State v. Chism, 436 So. 2d 464, 468 

(La. 1983) (“A person cannot be convicted as an accessory after the fact to a 

murder because of aid given after the murderer’s acts but before the victim’s 

death, but under these circumstances the aider may be found to be an accessory 

after the fact to the felonious assault.”).  The Fourth Circuit—the only circuit to 

have addressed this question—has expressly “decline[d] . . . to apply such a 

restrictive rule.”  United States v. McCoy, 721 F.2d 473, 474 (4th Cir. 1983).  

Instead, the Fourth Circuit has held that the “defendant must have had 

knowledge that [the victim] was dead or dying at the time of his decision” to act 

as an accessory.  Id. at 475 (internal quotation marks omitted and emphasis 

added).   

      We agree with the Fourth Circuit and adopt the standard that the 

Government must prove that the defendant knew or must have known that the 




                                          10 
victim was dead or dying at the time she decided to act as an accessory after the 

fact to murder.

      The Government argues that the evidence was sufficient to permit a 

reasonable juror to infer the requisite knowledge.  However, even construing the 

evidence in the light most favorable to the Government, no rational juror could 

have found that Cardoza knew that Maldonado was dead or dying during the 

relevant time period.  See United States v. Fernandez, 526 F. App’x 270, 280–81 (4th 

Cir.), cert. denied sub nom. Gonzalez v. United States, 134 S. Ct. 342, and cert. denied 

sub nom. Fernandez‐Gradis v. United States, 134 S. Ct. 456 (2013). 

      The facts the Government employs to this task are insufficient to impute 

knowledge of Maldonado’s condition to Cardoza.  Overton’s testimony that he 

was told that Cardoza would be around the corner waiting for him provided a 

reasonable inference only that Cardoza knew she was driving someone away 

from a crime.  Although there was evidence that Lewis had been told that the 

plan was to kill Maldonado, there was no evidence that Cardoza was present 

when Lewis was so informed or that he relayed that information to her.  Even if 

Cardoza was told that Maldonado was going to be shot, there is no evidence that 

she knew Maldonado was dead or dying when she drove Overton away.  


                                            11 
Tambito’s direction to Cardoza to “[g]o get” Overton when he ran the wrong 

way, while showing that Cardoza understood that she was providing getaway 

services, does not show that she knew what Overton’s mission was or that it had 

been successful.  Lastly, in the conversation between Overton and Lewis on the 

drive out of Newburgh, there is no indication that either Maldonado or the 

shooting were discussed.   

      It is probable, given her proximity to the events, that Cardoza heard the 

shots.  Tambito testified that he was nearby and that the shots were audible to 

him.  But as the trial evidence in this case showed, and as we have recognized in 

the past, “[g]uns are among the tools of the narcotics trade,” United States v. 

Stevens, 985 F.2d 1175, 1188 (2d Cir. 1993).  Shots fired in that context are not 

always intended to be lethal and, even so intended, not all gunshots are fatal.  

The Latin Kings and the Bloods would frequently “shoot at” each other to “show 

face” or to protect their drug‐selling territory.  See, e.g. Tr. 1482–84; 1545; 1604–08; 

1672.  The jury was not entitled to infer, without more, that shots fired within 

earshot of Cardoza gave her knowledge that Maldonado was dead or dying. 

      Based on the totality of the circumstances, no rational juror could find that 

when she drove him out of Newburgh, Cardoza knew that Overton had shot 


                                           12 
Maldonado and that Maldonado was dead or dying.  Thus, the evidence 

presented to convict Cardoza of being an accessory after the fact to a homicide 

was insufficient.   

       


                                  CONCLUSION 

      For the reasons stated above, the judgment of the district court convicting 

Cardoza of accessory after the fact to a federal offense in violation of 18 U.S.C. § 3 

is REVERSED.  As decided in the accompanying summary order, Cardoza’s 

convictions on all other counts are AFFIRMED.  The case is REMANDED as to 

Cardoza, with instructions for the district court to dismiss Count Forty‐Three of 

the Indictment in 10 CR 392, and for resentencing on the counts of conviction.   




                                          13